Delphi Hospitalist Servs. LLC v Patrick (2018 NY Slip Op 06457)





Delphi Hospitalist Servs. LLC v Patrick


2018 NY Slip Op 06457


Decided on September 28, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 28, 2018

PRESENT: CENTRA, J.P., PERADOTTO, LINDLEY, DEJOSEPH, AND CURRAN, JJ. (Filed Sept. 28, 2018.) 


MOTION NO. (747/18) CA 18-00146.

[*1]DELPHI HOSPITALIST SERVICES LLC, PLAINTIFF-APPELLANT, 
vEDWARD L. PATRICK, DEFENDANT-RESPONDENT.

MEMORANDUM AND ORDER
Motion for reargument or leave to appeal to the Court of Appeals denied.